Opinion,
Mr. Chief Justice Paxson :
This case is peculiar. The appellant filed her petition in the court below, claiming to be the widow of Gottfried Grimm, and asking that $300 worth of property be appraised and set apart to her out of the estate of said decedent. The court below disallowed her claim.
The evidence upon which her claim to widowhood was based *202amounts to this: That the appellant and the deceased cohabited together as man and wife for one week prior to the death of the latter; that the marriage ceremony was to have been performed the following week, but that it was prevented by the sudden death of the decedent. The appellant was sworn and examined under objection, and her testimony was as follows: “I knew Gottfried Grimm since last Christmas. We lived together as man and wife a week before he died. The arrangement between us was that everything that was his should be mine, and my children get $800 each. We cohabited as man and wife. He acknowledged me in presence of others as his wife. The ceremony was to be performed the next week after he died. He was to have everything fixed the next week, and we were to have been married the Tuesday after he was killed. He was to get the license. We lived together, and he treated me as a wife, from the time he came over.”
In the face of this clear statement that no marriage had taken place, the mere fact that Mr. Grimm acknowledged her as his wife in the presence of witnesses, has little significance. Neither cohabitation nor reputation of marriage is marriage. When conjoined they are evidence from which a presumption of marriage arises: Yardley’s Est., 75 Pa. 207. “ The presumption of marriage arising from such facts may always be rebutted, and wholly disappears in the face of proof that no marriage in fact had taken place. Again, the cohabitation was illicit at its commencement. It may not have been meretricious, so far as the appellee is concerned. There is evidence to show that she was deceived, but it was clearly illegal. The general rule is that a relation shown to have been illicit at its commencement .....raises no presumption of marriage:” Hunt’s App., 86 Pa. 294. In the case in hand, the relation between these parties was illicit at its commencement, and known to be such by the parties. There was no marriage in law or in fact. They were to have been married the next week, according to the appellant’s own testimony. That it was prevented by the death of Mr. Grimm, if the fact be so, was a misfortune to the appellant. It would have been better for her had the cohabitation been later, or the marriage earlier.
The decree is affirmed, and the appeal dismissed, at the costs of the appellant.